Petitioner is an inmate currently serving an indeterminate sentence of imprisonment of JVa to 13 V2 years upon his conviction of the crime of robbery in the first degree. He appeared before the Time Allowance Committee in June 2001 for a determination of the amount of good time that he would be able to apply toward the reduction of his sentence (see 7 NYCRR 261.3). The Committee reviewed petitioner’s institutional record, which included over 20 incidents of misbehavior, and concluded that all 54 months of petitioner’s potential good time would be withheld. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging the determination. Supreme Court dismissed the petition and petitioner appeals.
We affirm. Determinations to withhold an inmate’s good time allowance are discretionary and, if made in accordance with the law, are not subject to judicial review (see Correction Law § 803 [4]; see also Matter of Staples v Goord, 263 AD2d 943, Iv denied 94 NY2d 755). In this matter, the Committee’s decision was rational and made in accordance with the law, having been based upon its appraisal of petitioner’s “entire institutional experience” (7 NYCRR 261.3 [c]), including his record of repeated acts of violent misconduct and his extended periods of disciplinary confinement, which contributed to his failure to participate in rehabilitative programs (see Matter of Merrill v Goord, 278 AD2d 603; Matter of Coleman v Boyle, 270 AD2d 739, Iv denied 95 NY2d 758). Petitioner’s remaining contentions, including his assertion that he received ineffective employee assistance before the Committee, have been reviewed and found to be without merit.
Mercure, J.P., Peters, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.